
	

114 HR 4052 IH: To amend the Public Health Service Act to prioritize the treatment of veterans with traumatic brain injuries through the National Health Service Corps, and for other purposes.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4052
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Ms. Maxine Waters of California (for herself, Mrs. Watson Coleman, Mr. Fattah, Mr. David Scott of Georgia, Mr. Scott of Virginia, Ms. Jackson Lee, Mr. Al Green of Texas, Mr. Butterfield, Mr. Rangel, Mr. Meeks, Mr. Honda, Mr. Jeffries, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to prioritize the treatment of veterans with traumatic brain
			 injuries through the National Health Service Corps, and for other
			 purposes.
	
	
		1.Prioritizing treatment of traumatic brain injuries and PTSD by National Health Service Corps
 (a)Priority in assigning Corps personnelSection 333A(a)(1) of the Public Health Service Act (42 U.S.C. 254f–1(a)(1)) is amended by striking (1) give priority to and all that follows through the end of subparagraph (A) and inserting the following:  (1)give priority to any such application that—
 (A)is made regarding the provision of primary health services to a health professional shortage area— (i)with the greatest such shortage; or
 (ii)serving a high number of veterans (as defined in section 101(2) of title 38, United States Code) with mental and behavioral issues and other ailments resulting from traumatic brain injuries; and.
 (b)Priority for receiving loan repayment contractsSection 338B(d)(2) of the Public Health Service Act (42 U.S.C. 254l–1(d)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (D)to any application for such a contract submitted by an individual who has received, or is receiving, training with respect to assessment of risk for, early intervention for, and diagnosis, management, and treatment of, posttraumatic stress disorder (including in connection with traumatic brain injuries) pursuant to clinical practice guidelines of the Department of Veterans Affairs and the Department of Defense..
				
